Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the use of controlled substances after a sample of his urine twice tested positive for the presence of cannabinoids. Contrary to petitioner’s contention, we find that the misbehavior report, together with the positive results of the urinalysis tests and the testimony adduced at the hearing, constitute substantial evidence to support the charge of drug use (see, Matter of Irons v Goord, 283 AD2d 705). Moreover, the evidence sufficiently demonstrated that the drug testing was performed in accordance with applicable procedures and the chain of custody was adequately established (see, 7 NYCRR 1020.4 [e]; Matter of Terry v Goord, 272 AD2d 701). Petitioner’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Peters, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.